Cite as 2016 Ark. 263


               SUPREME COURT OF ARKANSAS
                              CV-15-999
                                     No.
CAPITAL SENIORCARE VENTURES,
                                  Opinion Delivered: June 16, 2016
LLC; SLC OPERATIONS MASTER
TENANT, LLC; SENIOR
LIVINGCOMMUNITIES OF
ARKANSAS, LLC; SLC
PROFESSIONALS, LLC F/K/A SLC
PROFESSIONALS OF ARKANSAS, LLC;
SENIOR VANTAGE POINT, LLC;        PETITION FOR WRIT
ADDIT, LLC; JOHN W. DWYER;        OF CERTIORARI TO THE
CAPITAL FUNDING GROUP, INC.;      PULASKI COUNTY CIRCUIT
CSCV HOLDINGS, LLC; ARKANSAS      COURT
SNF OPERATIONS ACQUISITION,
LLC; ARKANSAS NURSING HOME
ACQUISITION, LLC; PREMIER
HEALTH AND REHABILITATION,
LLC; NORTH LITTLE ROCK
HOLDINGS, LLC; STEVE HUDGENS,
IN HIS CAPACITY AS
ADMINISTRATOR OF PREMIER
HEALTH AND REHABILITATION,
LLC; AND JOHN DOES 1 THROUGH 5
                     PETITIONERS

V.

CIRCUIT COURT OF PULASKI
COUNTY, ARKANSAS AND CINDY
CLOUGH, PERSONAL
REPRESENTATIVE OF THE ESTATE  PETITION DENIED.
OF JOYCE LEE VINSON, DECEASED
                  RESPONDENTS


                   COURTNEY HUDSON GOODSON, Associate Justice

      Petitioners Capital SeniorCare Ventures, LLC, et al. (“Capital SeniorCare”) seek a

writ of certiorari to the Pulaski County Circuit Court to quash proceedings in that court.

In support of the petition, Capital SeniorCare argues that the circuit court proceedings
                                   Cite as 2016 Ark. 263

against it are irregular and erroneous on the face of the record because the plaintiff in the

lawsuit has commenced three actions alleging the same claims and injuries in violation of

Rule 41(b) of the Arkansas Rule of Civil Procedure. Because Capital SeniorCare had

another adequate remedy, we deny the petition.

       In the proceedings below, respondent Cindy Clough, as personal representative of

the estate of Joyce Lee Vinson, deceased, and on behalf of the wrongful-death beneficiaries

of Joyce Lee Vinson, deceased, filed a complaint on January 14, 2013, against Capital

SeniorCare and effected timely service upon them. The complaint alleged various acts of

negligence, medical negligence, civil conspiracy, and violations of the Arkansas Long-Term

Care Residents’ Rights Act. On August 5, 2014, Clough voluntarily dismissed her claims

against Capital SeniorCare, and the circuit court entered an order closing that case, 60CV-

13-230, without prejudice.

       Thereafter, on December 19, 2014, Clough filed an “amended complaint” in case

60CV-13-230 alleging the same claims as the original complaint. Clough did not file a new

civil cover sheet or pay a filing fee in connection with the amended complaint, and no new

summonses were issued to Capital SeniorCare.

       In early July, Clough contacted the circuit court and requested that it set a trial date

in 60CV-13-230. The circuit court responded that that case was closed and that no trial

could be set. Then, on July 8, 2015, Clough filed a new complaint as a new case, 60 CV-

15-3046. With this complaint, Clough filed a new civil cover sheet, paid the filing fee, and

served new summonses on all defendants.




                                              2
                                     Cite as 2016 Ark. 263

       On September 29, 2015, Capital SeniorCare filed a motion to dismiss the amended

complaint in 60CV-13-230 for lack of service. Capital SeniorCare also filed a motion to

dismiss the new complaint with prejudice in 60CV-15-3046, arguing that the dismissal of

the amended complaint in 60CV-13-230 would operate as a second dismissal and bar any

subsequent litigation pursuant to Rule 41(b). Clough responded, arguing that the amended

complaint was a nullity and was void, and that consequently, the new complaint was

properly filed as a second action under the savings statute, Arkansas Code Annotated section

16-56-126 (Repl. 2005).

       On November 5, 2015, the circuit court denied Capital SeniorCare’s motion to

dismiss the new complaint. On November 10, 2015, the circuit court entered an order in

60CV-13-230 finding that the amended complaint was void because it had been filed in a

closed case. Capital SeniorCare did not appeal, but instead filed the instant petition for a

writ of certiorari.

       A writ of certiorari is extraordinary relief. Ark. Dep’t of Human Servs. v. Collier, 351
Ark. 506, 95 S.W.3d 772 (2003). In determining its application, we will not look beyond

the face of the record to ascertain the actual merits of a controversy, or to control discretion,

or to review a finding of fact, or to reverse a trial court’s discretionary authority. Id. There

are two requirements that must be satisfied in order for this court to grant a writ of certiorari.

The first requirement is that there can be no other adequate remedy but for the writ of

certiorari. Second, a writ of certiorari lies only where (1) it is apparent on the face of the

record that there has been a plain, manifest, clear, and gross abuse of discretion, or (2) there

is a lack of jurisdiction, an act in excess of jurisdiction on the face of the record, or the


                                                3
                                    Cite as 2016 Ark. 263

proceedings are erroneous on the face of the record. Ark. Game & Fish Comm’n v. Herndon,

365 Ark. 180, 226 S.W.3d 776 (2006).

       In this case, we must deny the petition for the writ because the first requirement of

no other adequate remedy at law has not been met. Capital SeniorCare argues that they

have met this requirement because the circuit court’s denial of their motion to dismiss was

not appealable. They note our decision in Jordan v. Circuit Court of Lee County, 366 Ark.
326, 235 S.W.3d 487 (2006), wherein we granted a writ of certiorari following a circuit

court’s denial of a motion to dismiss, holding that the court’s ruling improperly allowed the

case to proceed in violation of Rule 41(b), and the petitioner had no other adequate remedy

at law because the petitioner could not appeal from the order denying the motion to dismiss.

However, unlike in Jordan, the petitioners in this case do have an order from which they

could have properly appealed. The circuit court’s November 10, 2015 order stated, “The

above styled case was closed by order of this court on August 4, 2014. There is nothing

pending in this case, and any pleadings filed subsequent to the case’s closure on August 4,

2014 are void and have no effect.” Because this order effectively discontinues the action, it

is appealable under Rule 2(a)(2) of the Arkansas Rules of Appellate Procedure –Civil.

Capital SeniorCare had an opportunity to appeal that order but did not do so. As we have

recognized, a writ of certiorari cannot be used as a substitute for appeal. Burney v. Hargraves,

264 Ark. 680, 573 S.W.2d 912 (1978); see also Cooper Communities, Inc. v. Circuit Court of

Benton Cty., 336 Ark. 136, 984 S.W.2d 429 (1999). Additionally, a writ of certiorari will

not take the place of an appeal unless the right of appeal has been lost by no fault of the

aggrieved party. King v. Davis, 324 Ark. 253, 920 S.W.2d 488 (1996). Accordingly, because


                                               4
                                  Cite as 2016 Ark. 263

Capital SeniorCare had an adequate remedy in the form of an appeal, we deny their petition

for a writ of certiorari.

       Petition denied.

       Kutak Rock LLP, by: Mark W. Dossett, Scott Jackson, and Samantha B. Leflar, for

petitioner.

       Wilkes & McHugh, P.A., by: William P. Murray III and Carl R. Wilander; Appellate

Solutions, PLLC, by: Deborah Truby Riordan; and The Edwards Firm, P.L.L.C., by: Robert

H. Edwards, for respondents.




                                            5